Ireland, J.
(concurring) — The majority correctly holds that the taking of physical evidence pursuant to a warrant for a criminal homicide investigation is an exercise of the police power “to conserve the safety, morals, health and general welfare of the public.” Conger v. Pierce County, 116 Wash. 27, 36, 198 P. 377 (1921).
However, I also agree with Justice Alexander that the reasoning of the Texas Supreme Court in Steele v. City of Houston, 603 S.W.2d 786 (Tex. 1980), is persuasive in the extreme circumstance where an innocent third party’s property is destroyed. The majority acknowledges that in this case removal of a load-bearing wall rendered the home uninhabitable. Majority at 764. Further, the State obtained an order two months later prohibiting “ ‘the defense, and any person acting on behalf of the defendant’ ” from “ ‘destroying any item of possible evidentiary value’ ” and “ ‘preserving] the scene which is the location of the acts ... in its entirety.’ ” Majority at 764 (alteration in original) (quoting Clerk’s Papers at 127).
*777Whether Mrs. Eggleston, who was not charged with any crime, was even covered by this order might be debated. This case is entirely distinguishable from Steele where the police burned down an innocent party’s home to smoke out suspects. Whether Mrs. Eggleston was subject to the court’s order or not, she was fully capable of seeking clarification or modification of the judge’s order at any time, but to this day has not done so. Majority at 765.
Furthermore, in the majority opinion we consider only the eminent domain claim. Eggleston’s other claims are unaffected. Therefore, I concur with the majority.